Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 3/22/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): According to the rules of Patent Prosecution Highway, “a claim in the U.S. application that introduces a new/different category of claims than those indicated to be allowable/patentable by the OEE is not considered to sufficiently correspond.” Claim 20 of the amendment puts the claim in a new statutory category than the one previously presented, and therefore does not sufficiently correspond.
Claims 1, 19, and 20 also have been amended to recite “a magnetic flux density of the magnetism generating portion corrected on the basis of the first temperature,” which is different in scope than the previously presented claim language of “a magnetic flux density of the magnetism generating portion on the basis of the first temperature.” The latter is merely a statement that there exists a magnetic flux density of the magnetism generating portion that is based on the first temperature, which is a property of the magnetic generating portion; the former is a statement that the magnetic flux density of the magnetism generating portion is corrected, that is, some action is taken on the magnetic flux itself, on the basis of the first temperature. It is not clear from the specification that Applicant has support for changing the actual magnetic flux density of the magnetism generating portion, as called for in the claims. Rather, the device as disclosed obtains the Hall voltage “x” by correcting the output of the magnetic field detection portion “y” based on first temperature “A1” (which corrects the measured flux density based on the first temperature) and the second temperature “A2” (see equations (1), (2), and (10) of Applicant’s specification). It is the detected magnetic flux density actual magnetic flux density of the magnetism generating portion is not altered.
The amendment therefore does not sufficiently correspond with the originally filed claim, as required by the rules of the PPH program, and the amendment is non-responsive.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	4/2/2021